Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 1 of 15 PageID #: 3793




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MARIO ORTEGA,                                          )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       No. 4:18-cv-1576-DDN
                                                       )
CITY OF ST. LOUIS, etc., et al.,                       )
                                                       )
       Defendants.                                     )

     MEMORANDUM IN SUPPORT OF MOTION TO DISMISS THIRD AMENDED
                           COMPLAINT

       Plaintiff, by leave, has filed a third amended complaint [ECF 104], asserting multiple

claims against defendants under 42 U.S.C. §1983 and state law. The Court declined to allow

plaintiff to implead some 50 supervisory police officers on a novel theory of group liability, but

granted leave to file the third amended complaint insofar as it included allegations of misconduct

by defendants O'Toole, Leyshock, Howard, Boyher, Sachs, Rossomanno, Karnowski, Kiphart,

Walsh, Burle and Thacker. ECF 104, ¶¶10-20. The individual defendants named in ECF 104,

¶¶10-20 now seek dismissal of the third amended complaint. Defendant City of St. Louis also

seeks dismissal. Because the Court has already devoted considerable attention to the case,

defendants will attempt not to be unduly prolix in this memorandum.

       Insofar as pertinent to this motion, Plaintiff alleges that defendants arrested him without

probable cause (count I), infringed his First Amendment rights of assembly and freedom to

observe and record police activity by arresting and mistreating him (count II), conspired to

deprive Plaintiff of his constitutional rights (count III), and subjected Plaintiff to excessive force

in the course of arresting him (count XII). Plaintiff has added a claim of liability on the basis of

failure of all of the individual defendants (other than defendant Deeken) to intervene to prevent
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 2 of 15 PageID #: 3794




Plaintiff's illegal arrest or subjection to excessive force (count XIII). In addition, Plaintiff alleges

state law claims of assault (count V), false arrest (count VI), abuse of process (count VII),

malicious prosecution (count VIII), intentional and negligent infliction of emotional distress

(counts IX and X), a novel theory of vicarious liability against defendants O'Toole and Deeken,

based on the City Charter (count XI), and a claim of battery (count XIV).

        Plaintiff alleges specific misconduct by defendants O'Toole, Leyshock, Sachs, Howard,

Boyher, Karnowski, Rossomanno and Jemerson in their supervisory roles. ECF 104, ¶¶ 52, 53,

108, 134. Plaintiff also alleges specific misconduct involving direct contact between him and

defendants Kiphart, Walsh, Burle and Thacker. ¶¶20, 150, 152-155, 159, 166. None of the other

defendants is alleged to have had any direct contact with Plaintiff, nor is it alleged that any of the

specific misconduct of the officers who did make contact with Plaintiff was of sufficient duration

or within proximity to allow any other individual defendant to act to prevent any mistreatment of

Plaintiff. Id., see also ¶¶212-213. The gist of Plaintiff's allegations against the other defendants

is that they all knew there was no probable cause to arrest Plaintiff and that excessive force was

used on Plaintiff without a reasonable basis, yet they participated in the mass arrest that captured

Plaintiff. E.g., ¶¶10-12-18, 130.

        Plaintiff admits that there had been violence earlier that night in connection with the

group that was to be encircled, and acknowledges that orders to disperse had been given

repeatedly. ¶¶41, 47-48, 122, 124. He alleges that he went to the area of Tucker and

Washington to "observe" protest activity, ¶¶133-35. He alleges that members of the group that

he observed were sporting masks and goggles, including his companion (another plaintiff, Dillan

Newbold). ¶¶89-91, 145. He acknowledges that a crowd was milling about in the intersection of




                                                   2
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 3 of 15 PageID #: 3795




Tucker and Washington, at least partially blocking the intersection. ¶¶124-125, 147; see also

ECF 37-7 (Ex. G); see also ECF 37-5 (Ex. E), pp. 12-13, 24, 71.

       Although the Plaintiff alleges a number of prior incidents in which St. Louis police

utilized pepper spray in mass protest situations, ¶¶28, 31, 37, 38, there is no allegation in the

complaint of any previous conduct of a mass arrest by City police. Also, Plaintiff alleges no

medical expenses, lost wages, or any medical treatment of any kind for his alleged injuries,

although he does allege that he suffered "lasting damage" to his wrist, and "medically

diagnosable" emotional distress. ¶¶160, 252.

       1.      The third amended complaint does not pass muster under the Twombly-

Ashcroft standard, particularly when the exhibits filed with the second amended complaint

are considered.

       As noted above, Plaintiff alleges specific actions by several named defendants, but the

supervisory defendants named in paragraphs 10, 11-18 of the third amended complaint are the

subject of threadbare and conclusory allegations which wholly fail to allege any personal

involvement of those defendants in regard to Plaintiff individually. Such pleading does not meet

the plausibility standard of Ashcroft v. Iqbal, 556 U.S. 662 (2009) or Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007). This is particularly so if the Court chooses to consider the

exhibits that Plaintiff incorporated in the earlier complaints, but now has elided. Ordinarily,

exhibits which have been abandoned are not within the purview of a court on a motion to

dismiss, but that assumes that the plaintiff rejected or disavowed those exhibits. See, e.g.,

Hoefling v. City of Miami, 811 F.3d 1271, 1277-78 (11th Cir. 2016). Here, however, Plaintiff

continues to rely on the decision and record in the Ahmad case. ¶¶119ff. Of course, the record

in Ahmad is a public record, of which the Court can take judicial notice. F.R.Ev. 201.



                                                  3
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 4 of 15 PageID #: 3796




       Defendants submit that the Court can and should consider the exhibits drawn from

Ahmad heretofore inserted in the record, ECF 37-4 to 37-7, in evaluating the plausibility of

Plaintiff's latest amended complaint. These materials are referenced in the complaint and involve

matters central to Plaintiff's claims. See Ryan v. Ryan, 889 F.3d 499, 505 (8th Cir. 2018);

Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008)("When a court is presented with a Rule

12(b)(6) motion, it may consider the Complaint and any exhibits attached thereto, public records,

items appearing in the record of the case and exhibits attached to defendant's motion to dismiss

so long as they are referred to in the Complaint and are central to the claims contained therein.").

Consideration of these exhibits is especially appropriate in the context of the issue of qualified

immunity, which is to be resolved at the earliest possible stage of proceedings. E.g., Hunter v.

Bryant, 502 U.S. 224, 227 (1991).

       At a minimum, the Plaintiff's allegations against the defendants identified in paragraphs

10 and 11-17 of the third amended complaint are exactly the sort of generic, implausible and

conclusory allegations that wholly fail to state a claim of personal involvement of those

defendants in any constitutional injury of this Plaintiff. Doran v. Eckold, 409 F.3d 958 (8th Cir.

2005)(en banc); see also Ashcroft v. Iqbal, 556 U.S. at 677; Saucier v. Katz, 533 U.S. 194, 212

(2001)(Ginsburg, J., concurring); Calgaro v. St. Louis City (MN), 919 F.3d 1054 (8th Cir. 2019).

       2.      The third amended complaint's §1983 claims based on illegal retaliatory

arrest and application of excessive force (counts I, II, XII and XIII) should be dismissed,

because the individual defendants are qualifiedly immune to those claims, in that Plaintiff

does not state a plausible claim that each and every defendant violated Plaintiff's clearly

established constitutional rights.




                                                 4
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 5 of 15 PageID #: 3797




        Defendants respectfully urge the Court to follow Burbridge v. City of St. Louis, 430

F.Supp.3d 595 (E.D.Mo. 2019). In that case, Judge Clark held that the individual defendants--

including defendants Leyshock, Rossomanno, Jemerson and others named in this case--had at

least arguable probable cause to arrest persons who were part of the group assembled at Tucker

and Washington on the night of September 17, 2017. No doubt it will be argued that Judge Clark

acted on the basis of a different record, and that Judge Sippel has declined to accord Judge

Clark's opinion any weight, Baude v. City of St. Louis, No. 4:18-CV-1564-RWS, 2020 U.S. Dist.

LEXIS 139770 (E.D. Mo. Aug. 4, 2020), but the undisputed facts on which Judge Clark relied

are reflected in the record before this Court and on the face of the third amended complaint.

        As noted above, liability under 42 U.S.C. §1983 is personal and not vicarious, and so

defendants are liable under the statute only for their individual acts. See also Doe v. Cassel, 403

F.3d 986 (8th Cir. 2005)., In assessing the individual acts of the defendants for qualified

immunity, the established analysis is, first, did the conduct of the individual defendant at issue

violate a constitutional right, and, second, was that right clearly established at the time of the

alleged conduct? E.g., Pearson v. Callahan, 555 U.S. 223 (2009). In answering the second

question, it is critical that the constitutional right not be defined at a high level of generality.

E.g., Mullenix v. Luna, 136 S.Ct. 305 (2015). "The 'clearly established' standard also requires

that the legal principle clearly prohibit the officer’s conduct in the particular circumstances

before him. The rule’s contours must be so well defined that it is 'clear to a reasonable officer

that his conduct was unlawful in the situation he confronted.'" District of Columbia v. Wesby,

138 S.Ct. 577, 590 (2018).

        Unlawful arrest. With regard to the allegedly unlawful arrest, the amended complaint as

a whole shows that, in fact, the police had probable cause or arguable probable cause to arrest



                                                    5
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 6 of 15 PageID #: 3798




Plaintiff.1 At the time defendants Leyshock and Sachs determined that a mass arrest should

occur if dispersal was not achieved, the amended complaint shows that the following facts were

known or had been reliably reported to them: a large crowd was milling about the intersection of

Tucker and Washington, in fact impeding traffic; that crowd included persons wearing masks

and goggles, suggestive of intentions to confront and resist police; that crowd included persons

who had been involved in disorderly activity downtown in the past several hours; that crowd had

disregarded repeated orders to disperse; at least some members of that crowd had assaulted or

threatened officers earlier; and that similar crowds had resorted to violence on the two preceding

nights. See 3rd amended complaint ¶¶42, 96-97, 147; ECF 33-4, p. 261, 296-97; 137-5 (Ex. E,

pp. 6-7, 126, 158ff., 183; 137-7 (Ex. G); compare 430 F.Supp.3d 610-12.

       The determination of probable cause is an objective one: whether the facts and

circumstances known to an officer, or collectively known to the police, at the time would warrant

the officer in believing that an offense had been committed and that the arrestee had committed

it? E.g., District of Columbia v. Wesby, supra. The subjective belief of an officer as to the

offense which has been committed is immaterial, as is any subjective animus of the officer. E.g.,

Nieves v. Bartlett, 139 S.Ct. 1715 (2019); Devenpeck v. Alford, 543 U.S. 146 (2004). Moreover,

in situations of civil disorder, if there are reasonable grounds to believe that a group has been

acting and will act as a unit, it is reasonable to treat the group as a unit in assessing probable

cause to arrest the group's members. Bernini v. City of St. Paul, 665 F.3d 997, 1003-04 (8th Cir.

2012); see also Carr v. Dist. of Columbia, 573 F.3d 401, 408 (D.C.Cir. 2009). Above all, the

determination of probable cause is made from the standpoint of the officer in the field, based



1
 If the officers had probable cause or arguable probable cause, the "retaliatory arrest" claim of
count II fails along with the illegal arrest claim of count I. Nieves v. Bartlett, 139 S.Ct. 1715
(2019).
                                                   6
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 7 of 15 PageID #: 3799




only on the facts known or knowable by the officer, and not in an exercise of judicial hindsight.

E.g., White v. Pauly, 137 S.Ct. 548, 550 (2017); Herring v. United States, 555 U.S. 135 (2009).

       In the case at bar, defendants Leyshock, Howard and Sachs had ample probable cause or

arguable probable cause to believe that the group milling about Tucker and Washington was a

unit, and that the unit had engaged in violence and vandalism previously. It was reasonable to

infer that, left undisturbed, this crowd would erupt in further disorder. Although the crowd was

not exhibiting violent behavior as it milled about Tucker and Washington, probable cause to

arrest does not become stale. E.g., United States v. Watson, 423 U.S. 411 (1976). It took time to

assemble the necessary force to accomplish the mass arrest. Under the circumstances, arrest of

the members of the unit was entirely proper. This is so with regard to Plaintiff, who admits that

he was present intentionally to "observe" a protest crowd. ¶¶133ff. Under the circumstances,

Leyshock, Howard and Sachs could reasonably have believed that everyone milling about the

intersection was part of the unit, particularly since those present had apparently disregarded

multiple dispersal orders.2

       At a minimum, defendants had arguable probable cause to arrest Plaintiff. Even if the

officers were mistaken about the nature of the crowd and Plaintiff's role in it, that mistake was

reasonable. Given all of the circumstances, the officers could reasonably believe that the crowd

was acting as a unit and that its members accordingly could be treated as a unit. In addition, the

officers could reasonably believe that the members of the crowd had violated a variety of laws

relating to impeding traffic, unlawful assembly, and peace disturbance generally, e.g.,




2
 That Plaintiff did not hear warnings does not mean warnings were not given. E.g.,Malone v.
Hinman, 847 F.3d 949 (8th Cir. 2017). However, Plaintiff alleges that warnings in fact were
given, as noted above.
                                                 7
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 8 of 15 PageID #: 3800




Mo.Rev.Stat. §§574.010, 574.040, 574.060. Compare White v. Jackson, 865 F.3d 1064 (8th Cir.

2017) with Bernini v. City of St. Paul, 665 F.3d 997 (8th Cir. 2012); see also Burbridge, supra.

       In this case, the factors impelling Lt.Col. Leyshock and Lt. Sachs to decide to arrest the

group including Plaintiff have been delineated above. Even if defendants Leyshock and Sachs

were mistaken in believing that the group at Tucker and Washington was acting as a unit and

presented a danger to the public, that mistake, in light of all the circumstances, was reasonable,

because they reasonably believed that it was important to control a chaotic and potentially

combative scene and prevent escalation of disorder. See Bernini, 665 F.3d at 1004; see also

Carr v. District of Columbia, 587 F.3d 401 (D.C.Cir. 2009); Washington Mobilization

Committee v. Cullinane, 566 F.2d 107, 120 (D.C.Cir. 1977)("It is the tenor of the demonstration

as a whole that determines whether the police may intervene; and if it is substantially infected

with violence or obstruction the police may act to control it as a unit.") Moreover, if there is

doubt as to the conduct of a group as a whole, the group's failure to obey dispersal orders is a

factor that supports treating the group as a unit. Washington Mobilization Committee, 566 F.2d

at 120; see also Kelsey v. Ernst, 933 F.3d 975 (8th Cir. 2019)(en banc); Rudley v. Little Rock

P.D., 935 F.3d 651 (8th Cir. 2019).

       The generic, formulaic allegations against the "supervisory officers" in general are not

sufficient to preclude qualified immunity for the defendants named in ¶¶12-17, or for Acting

Commissioner O'Toole, ¶10. Plaintiff himself ascribes the plan to execute a mass arrest to

defendants Leyshock, Sachs and Howard--although Howard apparently is liable simply because

he "relayed information" to Leyshock. ¶¶12-14, 45-46, 52. The other defendants (including

Boyher, Jemerson, Karnowski and Rossomanno) acted on the orders of their superiors. ¶¶12-13,

55, 99; see also ECF 37-5, pp. 29-30. Their reliance on the directives of their superiors was



                                                 8
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 9 of 15 PageID #: 3801




entirely reasonable. See Ehlers v. City of Rapid City, 847 F.3d 1002, 1010 (8th Cir. 2017).

Nothing in the amended complaint shows that any other defendant had superior means of

knowledge or any reason to question the judgment of Leyshock and Sachs, who had been

involved in policing disorders during that entire weekend. In short, defendants are qualifiedly

immune to liability for the mass arrest. See Bell v. Neukirch, 979 F.3d 594, 609-10 (8th Cir.

2020); see also Garcia v. Doe, 779 F.3d 84 (2d Cir. 2014).

       Qualified immunity is particularly appropriate with regard to Plaintiff's fanciful claim in

count XII that the mass arrest--"kettling" in Plaintiff's patois--is an application of excessive force

in and of itself. ¶285. Clearly, there is no settled law that mass arrests are per se violations of

the Fourth Amendment. While it perhaps was not a model operation, there is no basis to

conclude that defendants were objectively unreasonable in ordering or executing the mass arrest

as such. Mass arrests have been approved in similar circumstances. Bernini, supra; Garcia v.

Doe, supra; Carr v. Dist. of Columbia, 587 F.3d 401 (D.C.Cir. 2009). Certainly it cannot be said

that it was "clearly established" in 2017 that officers could not conduct a mass arrest of a crowd

for violations of laws relating to traffic control and unlawful assembly.

       Excessive force. Defendants are immune from liability for the use of excessive force (if

any), by individual officers for three reasons: first, the amended complaint fails to show that the

supervisory defendants (O'Toole, Leyshock, Howard, Sachs, Boyher, Karnowski, Jemerson,

Rossomanno) knew that line officers were using any excessive force; second, insofar as the

supervisors observed the use of any force, it was reasonable under the circumstances for them to

believe that officers were using only necessary force to accomplish the arrest of Plaintiff; and,

third, it was and is not clearly established that the use of pepper spray, tight handcuffing, arm

twisting, or brief dragging of an arrestee constitute anything more than de minimis use of force,



                                                  9
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 10 of 15 PageID #: 3802




 which is not be sufficient to put any officer on notice that Plaintiff were being subject to a Fourth

 Amendment violation.3

        Nothing in the record shows that the supervisory defendants (other than defendant

 Kiphart) personally participated in any use of force against Plaintiff. Defendant Rossomanno is

 alleged to have been closely supervising the arrests and likely was aware that pepper spray was

 being used. However, nothing in the record shows, or allows a reasonable inference, that Sgt.

 Rossomanno or any other supervisory defendant (again excepting Kiphart) knew of any spraying

 of Plaintiff in time to have intervened. Plaintiff's allegations that all supervisory officers knew

 that excessive force was being used generally at Tucker and Washington do not suffice to impose

 such liability on the officers. Plaintiff's blunderbuss allegations are simply an effort to evade the

 necessity of pleading specific acts by specific defendants against the Plaintiff personally.

 Binding precedent precludes such artifice. Supervisors who did not make contact with Plaintiff,

 or cannot be shown to have been within close proximity when Plaintiff was allegedly pepper

 sprayed, cannot be liable for the alleged use of force against Plaintiff. E.g., Wilson v. Northcutt,

 441 F.3d 586 (8th Cir. 2006).

        Even if the defendant supervisors saw the spraying or handcuffing of Plaintiff, they are

 nonetheless entitled to qualified immunity because, at the time of the mass arrest (and still) it

 was not clearly established that pepper spray, handcuffing, or arm twisting or dragging were, in

 and of themselves, necessarily anything other than de minimis uses of force--especially where



 3
   It appears that Plaintiff's allegations regarding denial of medical care while in custody,
 ¶¶106ff., are merely surplusage, as there is nothing in the third amended complaint that asserts
 such denial as a separate claim. Defendants had no notice that it was clearly established in
 September 2017 that a failure to help arrestees wash off pepper spray or loosen handcuffs was
 deliberate indifference to serious medical needs. See A.H. v. St. Louis County, 891 F.3d 721 (8th
 Cir. 2018). Further, Plaintiff was not in any individual defendant's custody after he was placed
 in a transport van. ¶¶161ff.
                                                  10
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 11 of 15 PageID #: 3803




 such force caused no more than de minimis injury; and so defendants could reasonably believe

 that such force did not amount to a constitutional violation. It is well settled that not every slap

 or kick or other similar application of non-lethal force is a Fourth Amendment violation. See,

 e.g., Graham v. Connor, 490 U.S. 386 (1989). In White v. Jackson, 865 F.3d at 1080, the Eighth

 Circuit held that placing a knee on an arrestee's back in the process of the arrest was not

 excessive force, notwithstanding lack of resistance. In Crumley v. City of St. Paul, 324 F.3d

 1003 (8th Cir. 2003), the Court held that handcuffing so tightly as to cause bleeding, without

 medical evidence or any other evidence of long-term injury, did not amount to a Fourth

 Amendment violation. Compare Peterson v. Kopp, 754 F.3d 594 (8th Cir. 2014) with Chambers

 v. Pennycook, 641 F.3d 898 (8th Cir. 2011). Significantly, Peterson held that pepper spraying an

 arrestee in the face, causing pain and discomfort lasting several days and some "peeling" under

 the eyes, was a de minimis use of force, and the officer using the force was entitled to qualified

 immunity. 754 F.3d at 601.

         There simply is no authority to support Plaintiff's notion that every supervisory officer on

 the scene can be liable for the arrest of or injuries to Plaintiff on a "failure to intervene" theory,

 even though such officers never personally had any contact with Plaintiff. Existing precedent in

 mass arrest situations holds the opposite. White v. Jackson, supra; Bernini, supra; Carr v. Dist.

 of Columbia, supra; Garcia v. Doe, supra; see also Dist. of Columbia v. Wesby, 138 S.Ct. at 590

 ("precedent must be clear enough that every reasonable official would interpret it to establish the

 particular rule the plaintiff seeks to apply"); Fogarty v. Gallegos, 523 F.3d 1147, 1165 (10th Cir.

 2008)(plaintiff must show "affirmative link" between defendant and plaintiff's alleged injury).

         In this case, under all the circumstances as derived from the amended complaint as a

 whole--and especially in light of the exhibits to the second amended complaint--it is clear that no



                                                    11
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 12 of 15 PageID #: 3804




 one could believe that handcuffing arrestees, even tightly, would amount to more than de

 minimis force. In addition, defendants could reasonably have believed that the use of pepper

 spray by officers in the course of arresting Plaintiff was either arguably reasonable--as it was

 impossible to tell from a distance if anyone in the group was resisting or struggling against

 handcuffing or not--or was not more than de minimis force, inflicting no more than de minimis

 injury, and so was not amounting to unreasonable force.     In other words, especially in the

 unusual context of a mass arrest, a reasonable police officer could have believed that as long as

 the force used was de minimis and did not cause more than de minimis injury to an arrestee, the

 use of force was not unconstitutional. See Shelton v. Stevens, 964 F.3d 747 (8th Cir. 2020);

 Blazek v. City of Iowa City, 761 F.3d 920 (8th Cir. 2014) A fortiori, in the context of a mass

 arrest, defendant supervisors could also reasonably have believed that as long as the pepper spray

 and handcuffing was de minimis force that did not obviously cause more than de minimis injury,

 the force being used by line officers was not unconstitutional. Thus, the handcuffing, arm

 twisting, dragging, or other force used against Plaintiff are within the realm of arguably de

 minimis force, and so those allegations do not defeat qualified immunity.4

        In sum, the claims in counts I, II, XII and XIII against defendants should be dismissed

 entirely, on the basis of qualified immunity.

        3.      The conspiracy claim (count III) is barred by the intracorporate conspiracy

 doctrine or by qualified immunity.




 4
  Plaintiff alleges that defendants Kiphart and Burle sprayed Plaintiff. ¶¶150, 152. Defendant
 Thacker allegedly kicked him. ¶154. Defendant Walsh allegedly tightened the handcuffs when
 Plaintiff complained of pain. ¶159. Obviously, these are allegations of direct personal
 involvement of these defendants with Plaintiff's arrest. However, the conduct alleged is not so
 plainly violative of constitutional rights that these defendants are not entitled to qualified
 immunity--especially with regard to Officer Walsh. Shelton v. Stevens, supra.
                                                  12
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 13 of 15 PageID #: 3805




        Defendants assume that the Court will adhere to its practice of refusing to consider the

 intracorporate conspiracy doctrine on a motion to dismiss. Torres v. City of St. Louis, No. 4: 19

 CV 1525 DDN, 2021 U.S. Dist. LEXIS 57001 (E.D. Mo. Mar. 25, 2021). Defendants, of course,

 adhere to their view that the doctrine is applicable, and that the practice in the Eastern District of

 refusing to apply it at the pleading stage is contrary to Supreme Court precedent, including

 Ashcroft v. Iqbal, supra. In any event, as Judge Sippel recognized in Baude v. City of St. Louis,

 No. 4:18-CV-1564-RWS, 2020 U.S. Dist. LEXIS 139770 (E.D. Mo. 2020), the unsettled state of

 the law regarding intracorporate conspiracies and §1983 compels recognition that defendant

 police officers are qualifiedly immune to the claim of conspiracy in this case. Judge Sippel's

 opinion canvasses the authorities fully, and defendants will not trouble the Court with further

 argument on the point. Count III must be dismissed as to all individual defendants.

        4.      The state law claims are barred by official immunity.

        As to the individual defendants, all of the state law claims on their face are either

 insufficient or barred by official immunity, notwithstanding Plaintiff's boilerplate allegations of

 malice or bad faith, essentially for the same reasons as advanced in support of qualified

 immunity above. State ex rel. Alsup v. Kanatzar, 588 S.W.3d 187 (Mo.banc 2019); Edwards v.

 McNeill, 894 S.W.2d 678 (Mo.App.W.D. 1995). In addition, the claims of abuse of process and

 malicious prosecution are insufficient as a matter of state law. Although Plaintiff alleges

 issuance of a summons, he was never required to appear in response to the summons (which is

 not alleged to have issued from a court), there is no allegation that, in fact, any defendant

 initiated a charge against either plaintiff (see ¶125), there is no allegation of any improper or

 "perverted" use of process, and malicious prosecution actions are not favored. See Baker v. St.

 Joe Minerals Corp., 744 S.W.2d 887 (Mo.App.E.D. 1988); Koury v. Straight, 948 S.W.2d 639



                                                   13
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 14 of 15 PageID #: 3806




 (Mo.App.W.D. 1997); Hunter v. Karchmer, 285 S.W.2d 918 (Mo.App. Spr. 1955). Finally, the

 claims of emotional distress are simply repackaged claims of assault or battery, and will not lie.

 State ex rel. Halsey v. Phillips, 576 S.W.3d 177 (Mo.banc 2019).

        Here, again, defendants call the Court's attention to Judge Clark's opinion in Burbridge,

 supra, 430 F.Supp.3d 615ff. Identical claims of false imprisonment or arrest and malicious

 prosecution were lodged against the defendants in Burbridge, but, as Judge Clark demonstrates,

 they do not hold water. As in Burbridge, the Plaintiff in the case at bar at most alleges a

 colorable claim of battery against the defendants who actually applied force to him--although

 defendants contend that official immunity nonetheless applies to all of the defendants here.

        Defendants also call the Court's attention to Street v. O'Toole, No. 4:19 CV 2590 CDP,

 2021 U.S. Dist. LEXIS 31856 (E.D. Mo. Feb. 22, 2021), in which Judge Perry dismissed similar

 the state law claims for abuse of process and malicious prosecution.

        5.      Even if some claims survive the motion to dismiss, the Court should decline

 to exercise supplemental jurisdiction over plaintiff's novel City Charter theory.

        In count XI of the third amended complaint, Plaintiff invokes a provision of the St. Louis

 City Charter to seek to impose vicarious liability on two new defendants, then acting police

 commissioner O'Toole and acting director of public safety Deeken. The Charter provision (of

 which this Court can take judicial notice, Fed.R.Ev. 201) provides in pertinent part: "Each head

 of a department, office or division shall be responsible for the acts or omissions of officers and

 employees appointed by him, and may require bonds or other securities from them to secure

 himself." For the reasons stated by Judge Perry in Street v. O'Toole, supra, *40 - *42, this Court

 should not exercise supplemental jurisdiction over this novel state claim.




                                                  14
Case: 4:18-cv-01576-DDN Doc. #: 107 Filed: 04/19/21 Page: 15 of 15 PageID #: 3807




        6.      Count IV asserting a Monell claim against defendant City of St. Louis should

 be dismissed for the reasons stated by Judge Clark in Burbridge.

        Plaintiff adroitly attempts to plead a claim (count IV) of municipal liability against

 defendant City on the basis of a mass arrest that, on the face of the complaint, has no counterpart

 in St. Louis history. There simply is no basis to infer an actionable "custom" from the unusual

 events of September 17, 2017, in the City of St. Louis. Again, defendants advert to Judge

 Clark's well-reasoned opinion in Burbridge v. City of St. Louis, supra. Plaintiff, of course, will

 insist that Burbridge was decided on a different record, but is only too happy to insist that the

 findings in Ahmad, which were provisional preliminary injunction findings, are relevant. Both

 judges acted on claims involving the same incident, but Judge Clark's opinion is the only one that

 is an opinion on the merits. Defendants urge the Court to follow Judge Clark's opinion.

                                             Conclusion

        For the foregoing reasons, the third amended complaint should be dismissed with

 prejudice (or without prejudice as to count XI).

                                               Respectfully submitted,
                                               MICHAEL A. GARVIN
                                               CITY COUNSELOR
                                                     /s/ Robert H. Dierker 23671(MO)
                                                     dierkerr@stlouis-mo.gov
                                                     Brandon Laird 65564(MO)
                                                     Abby Duncan 67766(MO)
                                                     Associate City Counselors
                                                     Adriano Martinez 69214(MO)
                                                     Catherine A. Dierker 70025(MO)
                                                     Assistant City Counselors
                                                     1200 Market St.
                                                     City Hall, Rm 314
                                                     St. Louis, MO 63103
                                                     314-622-3361
                                                     Fax 314-622-4956

                                               ATTORNEYS FOR DEFENDANTS

                                                    15
